Berkshire, President.
The defence relied on in this ease is in substance, the same that was sought to be made in the case of Renick and others vs. Correll, administrator, decided at the present term of this court. The bond upon which the judgment was rendered, is dated the 21st. of August, 1866. The four special pleas relied on for the defence, which was attempted to be made, aver in effect, that said bond was founded on an illegal consideration, namely, treasury notes of the so-called confederate states, and was, in fact, given in lieu of, and in renewal of, another bond executed by Andrew C. Beard and the defendant Samuel C. Beard, to the plaintiff’s testator, which bond was aLo executed for, or in consideration of, said treasury notes, to the amount of the lost bond. Neither of said pleas, however, aver that the bond, now in question, *638was to be paid in such illegal currency, or otherwise than in money. Each of the pleas, therefore, are, in my view, in substance, if not in form, fatally defective. And this renders it unnecessary to consider the questions arising on the replications filed by the plaintiffs to said pleas, as any issue that might have been had on them would have been irrelevant and immaterial.
And the pleas being each and all of them bad, it likewise becomes unnecessary to consider any of the questions attempted to be reserved in the bill of exceptions taken by the defendants, for the reason that the evidence admitted and excluded, related exclusively to the defence to be made under said pleas.
I am of opinion, therefore, to affirm the judgment, with costs and damages.
The other judges concurred.
JUDGMENT AFFIRMED.